DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions and under Patent Cooperation Treaty and Patent Prosecute Highway Pilot Program (PCT-PPH). 

The following is a non-final Office action on the merits in response to Claims 1-16 as provided in the Amendment dated 7/14/2021.  Claims 1-16 are examined and pending.


Response to Amendment
The amendment filed on 7/14/2021 cancelled no claims.  No Claims were previously cancelled. No new claims are added. Claims 1-3, 5-9, 11-13, and 16 have been amended.  Therefore, claims 1-16 are pending and addressed below.           


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application filed in Japan on 5/30/2019 and 9/25/2019, and PCT/JP2020/020748 filed 5/26/2020.  



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-16) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract 

Independent claim 15 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 15, Steps 1-5 of, 
    
generating first data that is to be recorded on a print media of a first business entity and is personalized for each delivery destination of the print media and includes a first code, wherein the first code includes a first address to access a first landing page corresponding to the first business entity by a user of the delivery destination of the print media and delivery destination identification information to identify the delivery destination of the print media; 
generating second data that is to be recorded on the print media and is personalized for each delivery destination of the print media and includes a second code, wherein the 
obtaining the delivery destination identification information specified according to an access to the first address, which is based on the first code; 
obtaining the delivery destination identification information specified according to an access to the second address, which is based on the second code, and identification information to identify the second business entity; and 
providing the second business entity with a first result measured for accesses to the first landing page from users of delivery destinations and providing the first business entity with a second result measured for accesses to the second landing page from users of delivery destinations in association with the identification information to identify the second business entity.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the fundamental economic principles or practices (including hedging, insurance, mitigating risk), and concepts of commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or behaviors, sales activity, business relation), and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “obtaining the delivery destination identification information specified according to an access to the first address, which is based on the first code”. 

In addition, claim 1, steps 1-5 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/receive/obtain delivery identification information based on first/second code, can generate first/second data, can evaluate/generate delivery information, can observe/send/provide result.

Further, Step 3-5, of (“obtaining ….”, “providing…”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/collecting/obtaining data and sending/transmitting/displaying data.  

Independent claim 15, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, there is no machine/hardware/computer to actually perform the abstract steps 1-5 mentioned above.   Nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, executing the programming instructions, couple of databases to store data, to receive/transmit/send data over internet.  

There is no specificity regarding any technology, just broadly a service provider which is not a machine/hardware/computer. There is no additional element, for example, hardware processor of a machine) to actually perform all of the steps at all. The steps are mainly obtaining data, generating data, and providing/displaying data. The claim 

Independent claim 15 (step 2B):  
Accordingly, the claim recites an abstract idea(s) as pointed out above. There are no hardware/machine/computing devices to actually perform the steps.  There is no additional element add something of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  The steps are mainly receiving data, and presenting/displaying data. Nothing in the claim element precludes the step from practically being performed in the mind, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0030, 0040], indicate a general-purpose computing device perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing 


Independent claim 1 and 16:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 16 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 15.  

Further, the components (i.e. a processor, a memory, a system, a computer-readable storage media) described in independent claims 1, 16, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims, the limitations appear to be performed by a generic computing system/device.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract 

Dependent claims 2-14 are merely add further details of the abstract steps/elements recited in claim 1, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 2-14 are also non-statutory subject matter.

Viewed as a whole, the claims (1-16) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 

Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovelace et al. (hereinafter Lovelace, US2012/0245994).






a memory ([0037]); and 
a processor ([0037]) coupled to the memory and configured to execute a process comprising: 
first generating first data that is to be recorded on a print media of a first business entity and is personalized for each delivery destination of the print media and comprises a first code, wherein the first code includes a first address to access a first landing page corresponding to the first business entity by a user of the delivery destination of the print media and delivery destination identification information to identify the delivery destination of the print media (Fig, 3, item 304, 306, [0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0023 Sending the unique code to the rewards program implementer is an indication that the recipient accessed (e.g., opened) the mailer because, in certain embodiments, the unique code or specialized URL is visible when the mailer is opened, 0042, Vendor 1 then prints and mails the mailers with the distinctive identifier on the outside of the mailer and a corresponding unique code inside each mailer]); 
second generating second data that is to be recorded on the print media and is personalized for each delivery destination of the print media and comprises a second code ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer]), wherein the second code includes a second address to access a second landing page corresponding to a second business entity that satisfies a predetermined media-sharing condition by a user of the delivery destination (Fig. 3, item 304, 306, [0021, In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ redeem?code=123-unique-code.” Here, the recipient enters the received URL into a browser and renders a User Interface of the rewards program website that has the unique code already entered into a query box, 0024, To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer. The 
first obtaining the delivery destination identification information specified according to an access to the first address, which is based on the first code ([0024, To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0023 Sending the unique code to the rewards program implementer is an indication that the recipient accessed (e.g., opened) the mailer because, in certain embodiments, the unique code or specialized URL is visible when the mailer is opened, 0042, Vendor 1 then prints and mails the mailers with the distinctive identifier on the outside of the mailer and a corresponding unique code inside each mailer]); 
second obtaining the delivery destination identification information specified according to an access to the second address, which is based on the second code, and identification information to identify the second business entity ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0021. In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ redeem?code=123-unique-code.” Here, the recipient enters the received URL into a browser and renders a User Interface of the rewards program website that has the unique code already entered into a query box, 0024, The recipient then purchases a product of the vendor using the coupon. The recipient then enters the second unique code at the User Interface, along with a receipt number for the purchase, to earn another reward, 0026, Because the rewards program is across vendors, in certain embodiments, the recipient receives a first mailer from a first vendor (e.g., a clothing store), earn rewards, then receive a second mailer from a second vendor (e.g., a pet store), and earns more rewards, 0023 Sending the unique code to the rewards program implementer is an indication that the 
providing the second business entity with a first result measured for accesses to the first landing page from users of delivery destinations (Fig, 3, item 304, 306, [0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 12345670021. In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ redeem?code=123-unique-code.” Here, the recipient enters the received URL into a browser and renders a User Interface of 


As per claim 2, Lovelace further discloses, 
wherein the second code further includes identification information to identify the print media of the first business entity, the second obtaining further comprises obtaining identification information to identify the print media (Fig, 3, item 304, 306, [0020,  For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0021. In another embodiment, the rewards program web site URL is pre-populated with the unique code. For example, the mailer includes the URL"http://www.Rewardsprog.com/ redeem?code=123-unique-code.” Here, the recipient enters the received URL into a browser and renders a User Interface of the rewards program website that has the unique code already entered into a query box, 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient 
the second result includes a result measured for accesses to the second landing page from users of delivery destinations in association with the identification information to identify the second business entity and the identification information to identify the print media ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567, 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient 


As per claim 3, Lovelace further discloses,
wherein the first obtaining further comprises obtaining identification information to identify the print media of the first business entity, the first result includes a result measured for accesses to the first landing page from users of delivery destinations in association with the identification information to identify the print media of the first business entity (Fig, 3, item 304, 306, [0016, For example, the first five digits of
the unique code is the Zip code or longitude/latitude coordinate (e.g., “40N50) of the recipient. In another example, the unique code includes information about the recipient, 
vendor's third campaign in the rewards program 100). In yet another example, the unique code includes the date, a duration of the campaign, a campaign identifier, a type of the campaign (e.g., coupons, new product, or advertisement), or other information. In certain embodiments, the unique code is an Internet Uniform Resource Locator (URL), 0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer, 0023 Sending the unique code to the rewards program implementer is an indication that the recipient accessed (e.g., opened) the mailer because, in certain embodiments, the unique code or specialized URL is visible when the mailer is opened, 0042, Vendor 1 then prints and mails the mailers with the distinctive identifier on the outside of the mailer and a corresponding unique code inside each mailer]).


As per claim 4, Lovelace further discloses, wherein the first code further comprises the identification information to identify the print media of the first business entity ([0016, For 
an Internet Uniform Resource Locator (URL)]).

As per claim 5, Lovelace further discloses,
wherein the first address is an address of the first landing page ([0016, In yet another example, the unique code includes information about the vendor (e.g., “5” means its vendor (5), “C3’ means it's the vendor's third campaign in the rewards program 100). In yet another example, the unique code includes the date, a duration of the campaign, a campaign identifier, a type of the campaign (e.g., coupons, new product, or advertisement), or other information. In certain embodiments, the unique code is an Internet Uniform Resource Locator (URL)]), and 
the first obtaining comprises obtaining the delivery destination identification information identified by a tag embedded in the first landing page in response to an access to the first address, which is based on the first code ([0018. A distinctive identifier, unique to the rewards program 100, is consistently used with each mailer in the rewards program 100. The distinctive identifier is conspicuously displayed on the outside of each mailer distinguishing the mailer as one associated with the rewards program 100. In certain embodiments, the distinctive identifier is a color of the envelope of the mailer, a design on the outside of the mailer, a logo imprinted on the envelope or included in an MMS message, a stamp or postmark, or other mark. Here, the recipient of the mailer recognizes the distinctive identifier and associates it with the rewards program 100 in which the recipient will receive a reward for: (a) opening the mailer; (b) responding to inquiries or offers within the mailer; or (c) other promoted behavior within reward program 100).


As per claim 6, Lovelace further discloses,
wherein the second address is an address of the second landing page ([0020. In certain embodiments, the Universal Resource Locator (URL) of the rewards program website is the unique code or is pre-populated with the unique code and/or information that identifies the recipient. Here, the rewards program website has multiple URL's that are each tailored to specific unique codes or recipients. For example, a mailer received by one such recipient (“recipient 
the second obtaining comprises obtaining the delivery destination identification information identified by a tag embedded in the second landing page in response to an access to the second address, which is based on the second code ([0020, For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward program.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567]).






wherein the first address is an address for causing to redirect to the first landing page ([0024, For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the rewards program implementer]), and
the first obtaining comprises obtaining the delivery destination identification information identified based on an access to the first address, which is based on the first code, and a log of redirecting to the first landing page ([0016, For example, the first five digits of the unique code is the Zip code or longitude/latitude coordinate (e.g., “40N50) of the recipient. In another example, the unique code includes information about the recipient, such as a membership number (e.g. website profile user name or ID) or demographic information about the recipient (e.g., if the first digit is a “1,” then the income range of the recipient is between SUS70,000 to SUS50,000; if the second digit is a “2, then the head of the household is a female). In yet another example, the unique code includes information about the vendor (e.g., “5” means its vendor (5), “C3’ means it's the vendor's third campaign in the rewards program 100). In yet another example, the unique code includes the date, a duration of the campaign, a campaign identifier, a type of the campaign (e.g., coupons, new product, or advertisement), or other information. In certain embodiments, the unique code is an Internet 

As per claim 8, Lovalace further discloses, 
wherein the second address is an address for causing to redirect to the second landing page ([0020, In certain embodiments, the Universal Resource Locator (URL) of the rewards program website is the unique code or is pre-populated with the unique code and/or information that identifies the recipient. Here, the rewards program website has multiple URL's that are each tailored to specific unique codes or recipients. For example, a mailer received by one such recipient (“recipient 1234567) includes the unique code which is URL"http://www.Reward sprogram.com/redeem?code-campaingWXls recipient 1234567.such as by including the URL in an SMS message to the recipient 1234567, a hyperlinked text in an email to the recipient 1234567, or a QRCode in a MMS message to the recipient 1234567. The recipient enters the URL unique code into a browser to render a User Interface of a customized rewards program website that indicates the reward earned by the recipient 1234567]), and 



As per claim 9, Lovelace further discloses, wherein the process further comprises providing a third result measured for accesses to the first landing page and the second landing page from a same delivery destination ([0025. As a second example, there may be a single unique code that is used to receive rewards for two different actions,
first for opening a mailer, and second, for taking further action. To illustrate, the recipient receives a Survey mailer including a unique code. The recipient visits a URL of a
rewards program website of the rewards program implementer. This URL contains the unique code and possibly additional information used to identify the recipient. When
the recipient visits the URL indicated on the mailer, the recipient earns a first reward for opening the mailer. At this point, the recipient decides to complete the Survey initially
mailed in the mailer. After completing the Survey, the recipient is rewarded again for completing the Survey]).


As per claim 10, Lovelace further discloses,
wherein the third result includes information regarding which of an access to the first address and an access to the second address from the same delivery destination occurred first ([0025. As a second example, there may be a single unique code that is 


As per claim 11, Lovelace further discloses,
wherein the second generating comprises generating the second data for each of plural second business entities that satisfy a predetermined media-sharing condition (Fig, 3, item 304, 306, 0028, For example, the recipient earns 100 points for the first time the
recipient enters a unique code, associated with a first vendor's campaign, into the User Interface of the website of the rewards program implementer. Subsequently, the recipient receives 200 points (e.g., second reward=2xfirst reward) for
entering a second unique code associated with a second vendor, 0031, In certain embodiments, the open rate for mailers in a campaign is improved when the campaign is part of the rewards program 100. Here, the recipients recognize the distinctive identifier on the mailer. For example, the recipients prioritize opening the mailer because the recipient knows that opening the mailer results in a reward. This increase 

As per claim 12, Lovelace further discloses,
wherein the process further comprises providing a fourth result measured for accesses to a second landing page corresponding to each of the plural second business entities from a same delivery destination ([0026. Because the rewards program is across vendors, in certain embodiments, the recipient receives a first mailer from a first vendor (e.g., a clothing store), earn rewards, then receive a second mailer from a second vendor (e.g., a pet store), and earns more rewards. 0041 Referring to FIG. 3, a flow chart summarizes an exemplary method for tracking recipient responses to mailers. At step 302, a request for a batch of unique codes for a campaign of a vendor is received. At step 304, each unique code in the batch is optionally generated and associated with
the campaign of the vendor. For example, the batch of unique codes are included in a look up table that links the batch with the vendor. In another example, the association occurs by matching the batch with the vendor in a relational database. The campaign is included as part of the rewards program for a plurality of campaigns of a plurality of corresponding vendors, 0047, For example, the open rate for a particular geographic location is analyzed. To illustrate, a campaign of a vendor has two geographic regions 'A' and “B” for its recipients. Five hundred of the unique codes in the corresponding batch of alphanumeric unique codes start with “A” as the initial alphanumeric while the remaining 500 unique codes start with “B” as the initial alphanumeric, for the respective 
received at the rewards program website. An analysis of this data indicates that the B region had a better open rate than the A region. Alternatively, or in combination, the analysis compares means of receiving the unique codes from the recipients. To illustrate, in the above example, 5% called a phone number to submit the unique code while 95% entered their unique codes into a query box rendered via a User Interface]).
 
As per claim 13, Lovelace further discloses,
wherein the first generating and the second generating are executed in response to an action of a user of the delivery destination ([0018, visiting an URL, which has the associated code contained or encoded in it; 0024,  For example, there may be a first unique code for accessing the mailer and a second unique code for making a purchase based on the data in the mailer. To illustrate, the recipient receives a coupon mailer including a unique code. The recipient access a website of the rewards program implementer and enters the first unique code into a query box of a User Interface of the
rewards program implementer. The recipient then purchases a product of the vendor using the coupon. The recipient then enters the second unique code at the User Interface, along with a receipt number for the purchase, to earn a reward]).

As per claim 14, Lovelace further discloses,
wherein the delivery destination identification information for a same delivery destination is generated differently for each print media or whenever generating personalized data 
from a first vendor (e.g., a clothing store), earn rewards, then receive a second mailer from a second vendor (e.g., a pet store), and earns more rewards]).


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fisher et al. (US 2016/0012417),
Lovelace et al. (US 2012/0245994, mailer response),
Mann et al. (US 20150186913),
Publicover et al. (WO 2015148693 A1), 
Lim et al. (KR 101818015 B1, Ad effectiveness tracking apparatus and method, conversion).


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 


/SUN M LI/Primary Examiner, Art Unit 3681